511 F.2d 1163
MORTGAGE SERVICES, INC., a West Virginia Corporation, Appellant,v.Ralph I. YARNELL, Appellee.
No. 74--1884.
United States Court of Appeals,Fourth Circuit.
Argued March 6, 1975.Decided March 26, 1975.

William L. Jacobs, Parkersburg, W. Va.  (Louie S. Davitian, Parkersburg, W. Va., on brief), for appellant.
Randall Metcalf (Arthur N. Gustke, Parkersburg, W. Va., on brief), for appellee.
Before BRYAN and BUTZNER, Circuit Judges, and CLARKE, District Judge.
PER CURIAM:


1
The Appellant sought recovery from Appellee for alleged breach of contract for services.  Appellee asserted several defenses including failure of Appellant to perform and fraudulent misrepresentation by Appellant.


2
The jury verdict on conflicting evidence was in favor of Appellee and the judgment entered on the verdict is the basis of this appeal.


3
Upon consideration of the briefs, record and oral argument, we find no error and accordingly, the judgment of the lower court is affirmed.